Citation Nr: 9934546	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  97-20 784	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to special monthly pension at the housebound 
rate.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
April 1956.

This appeal arises from a May 1997 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied special monthly pension at 
the housebound rate.  


FINDINGS OF FACT

1.  The veteran does not have a single disability rated as 
one hundred percent disabling and an additional, separate and 
distinct, disability ratable at 60 percent or more which 
involves different anatomical segments or bodily systems.  

2.  The veteran is not substantially confined to his dwelling 
and the immediate premises due to his disabilities.  


CONCLUSION OF LAW

The requirements for special monthly pension benefits based 
on account of being housebound have not been met.  
38 U.S.C.A. §§ 1502(c), 1521(e) (West 1991); 38 C.F.R. 
§ 3.351(d) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim as to the issue of entitlement to special 
monthly pension benefits based on account of being housebound 
is well-grounded within the meaning of 38 U.S.C.A. § 5107 
(West 1991).  That is, the Board of Veterans' Appeals (Board) 
finds that he has presented a plausible claim.  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107 (West 1991).  

The veteran has been found entitled to nonservice-connected 
pension benefits.  38 U.S.C.A. § 1521 (West 1991).  Increased 
pension benefits are payable to a veteran who is housebound.  
38 U.S.C.A. §§ 1502(c), 1521(e) (West 1991); 38 C.F.R. § 
3.351 (d) (1999).  The pertinent regulations provide that the 
rate of pension payable to a veteran who is entitled to 
pension under 38 U.S.C.A. § 1521 and who is not in need of 
regular aid and attendance shall be as prescribed in 
38 U.S.C.A § 1521(e) if, in addition to having a single 
permanent disability rated 100 percent disabling under the 
VA's Schedule for Rating Disabilities (not including ratings 
based upon unemployability under § 4.17 of this chapter) the 
veteran:  (1) has additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the permanent disability rated as 100 percent 
disabling and involving different anatomical segments or 
bodily systems, or, (2) is "permanently housebound" by reason 
of disability or disabilities.  This requirement is met when 
the veteran is substantially confined to his or her dwelling 
and the immediate premises or, if institutionalized, to the 
ward or clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime. 38 C.F.R. § 3.351 
(d) (1999).

In order to assess the veteran's various disabilities, he was 
afforded a VA aid and attendance/housebound examination in 
April 1997.  At that time, the veteran reported that he was 
retired, on Social Security benefits, and VA pension 
benefits.  He related that he was told that he had sclerosis 
of the liver several years ago, however, he has never had any 
real problems with it.  He also related that he had seizures 
approximately one to two times per month.  He claimed to have 
had seizures approximately three to four years.  At the time 
of the examination he was taking Dilantin and Tegretol daily.  
He also related that he was told he had a bad heart but he 
didn't know what his problems was.  He complained of 
shortness of breath and related that he smoked approximately 
one and a half packs of cigarettes per day for 50 years.  The 
veteran arrived at the VA hospital for his examination via 
bus.  No one accompanied him.  The examiner stated that the 
veteran was not blind and noted that his eyes tested at 
20/100, bilaterally.  He used glasses for reading.  He walked 
with no difficulty and had no muscular atrophy, contractures, 
extreme weakness or severe lack of coordination.  There were 
no amputations.  There was no deformity of the thoracic spine 
or problems with his back.  His memory was described as fair. 
He had occasional, slight dizziness, but had never fallen.  
He related that he fell when he had seizures but had never 
injured himself during these times.  He did not bite his 
tongue.  The veteran stated that there was not much actual 
seizure or convulsive type episodes.  It was also noted that 
the veteran worked at the VA hospital as a volunteer.  He 
helped other veterans around and went to the canteen with 
them.  He was able to walk approximately 100 yards without 
assistance and after that point, his legs began to ache some.  
He related that he did not use any mechanical aids for 
ambulation and that he was able to leave his home at anytime.  
He was described by the examiner as 5 feet, 4 inches tall, 
178 pounds and had a good build with good nutrition.  His 
blood pressure was 126/58, with respirations of 18.  Physical 
examination revealed the veteran had cataracts.  The neck was 
slight Talusal motion with no pain and no difficulty.  His 
heart was regular and no murmurs were heard.  His lungs had 
an increased AP diameter.  Breath sounds were somewhat 
distant with no rales or wheezes heard.  The liver and spleen 
were not felt.  The abdomen was slightly obese.  There was no 
hernia and no abnormalities.  Reflexes were equal and active.  
He walked normally.  He was able to walk on his toes and had 
some difficulty walking on his heels or sides of his feet.  
He was able to squat.  An EKG was done which showed a 
possible right atrial enlargement and some slight ventricular 
hypertrophy.  The diagnoses were history of seizure disorder, 
chronic obstructive pulmonary disease (COPD) with moderate 
shortness of breath, history of sclerosis of the liver, 
history of nicotine abuse, and cataracts with marked loss of 
vision.  

In a May 1997 rating decision, the veteran's disabilities 
were identified and rated as follows:  bilateral cataracts, 
rated as 50 percent disabling; mental retardation, rated as 
30 percent disabling; seizure disorder, rated as 20 percent 
disabling; rheumatoid arthritis, both hips, rated as 
20 percent disabling; hammertoe deformity, bilaterally, rated 
as 10 percent disabling; COPD, rated as 10 percent disabling; 
and borderline hypertension with EKG changes, rated as 
noncompensable.  The combined rating for all of the veteran's 
nonservice-connected disabilities was 80 percent.  

The veteran was provided a personal hearing before a hearing 
officer at the RO in July 1997.  A friend of the veteran's 
also provided testimony.  The veteran claimed a seizure 
disorder, cirrhosis of the liver and pulmonary disease.  He 
related that he received all of his medical care at the VA 
hospital.  His friend indicated that the veteran previously 
was able to go to the VA hospital alone but that he needed to 
take the veteran to the hospital because of the veteran's 
memory loss and seizures.  Further, he shopped for the 
veteran and assisted him with any outside activities.  The 
veteran stated that his friend had assisted him for five 
years.  He testified that he was able to make himself a 
sandwich or fry an egg and that he lived alone.  He related 
that he took up to 20 pills a day.  He stated that he no 
longer drank alcohol, he had shortness of breath, that his 
seizures came about without notice and that he was worse 
since his April 1997 examination because his loss of memory 
was worse.  

In September 1997, the veteran underwent additional VA aid 
and attendance/housebound examination.  He was accompanied to 
the examination by a friend.  The veteran was examined by the 
same physician who examined him in April 1997.  The examiner 
related that the veteran told him during the April 1997 
examination that he did not have convulsion with his 
seizures.  However, his friend related that the veteran did 
have convulsions with his seizures.  The veteran claimed 
memory loss mostly of recent events.  He also related that he 
came to the VA hospital three times a week and worked in 
therapy with veterans.  He stated that he usually rode the 
bus to VA.  Although a neighbor brought him to his 
examination, both the neighbor and the veteran maintained 
that the veteran came to VA by himself to help other veterans 
when he wanted to.  The examiner related that the veteran was 
not blind and had vision of 20/100 in both eyes.  His weight 
was 145 pounds, his build was good, pulse was 63 and his 
blood pressure was 144/58.  He had good coordination and grip 
of both hands.  He was able to feed himself, fasten his 
clothes, bathe, shave and go to the bathroom.  There were no 
amputations of the upper extremities.  There was no loss of 
motion, muscle atrophy or contractures.  Coordination was 
good and there was no amputation of the lower extremities.  
He claimed occasional dizziness and loss of memory for recent 
events.  However, at the time of the examination he was able 
to remember things told to him without mistakes.  He did not 
appear unusual for his age.  He denied forgetting how to get 
to the VA on the bus.  He stated that he never lost his way 
to the VA or had difficulty finding his way home.  He 
appeared capable of handling his own affairs.  The diagnoses 
were history of seizure disorder, on medications, history of 
mild memory loss secondary to age and probable post alcohol 
abuse, history of cirrhosis of the liver, with no evidence at 
the time of the examination and history of nicotine abuse.  
An addendum showed that the veteran's laboratory work 
revealed mild anemia and slight evidence of some old liver 
damage.  

In November 1997, the veteran underwent additional VA aid and 
attendance/housebound examination.  He underwent this 
examination during hospitalization.  His blood pressure was 
154/56, pulse rate of 69, and respiration rate of 12.  His 
height was 5 feet, 4 inches and he weighed 170 pounds.  His 
posture was erect and he was neatly dressed.  There was no 
restriction of the upper and lower extremity or the spine.  
The examiner stated that the veteran had a seizure disorder 
which was difficult to control and he needed someone to 
ensure that he took his medication in the current doses at 
the correct times because of his poor memory.  It was also 
noted that he was occasionally incontinent of urine.  He was 
noted to be able to walk one block without the assistance of 
another person.  He left the house once a day for exercise 
and walked without any aids of locomotion.  The diagnoses 
were seizure disorder and benign prostatic hypertrophy (BPH) 
with unstable bladder and urinary incontinence.  The examiner 
stated that the veteran required daily personal health care 
services of a skilled provider without which the veteran 
would require hospital, nursing home or other institutional 
care.  

By rating decision of June 1998, in addition to the veteran's 
other disabilities, he was also rated with diabetes mellitus, 
rated as 10 percent disabling; and BPH, rated as 10 percent 
disabling.  The combined rating for all of the veteran's 
nonservice-connected disabilities was 90 percent.  

VA outpatient treatment records dated from March 1996 to 
September 1997 were obtained and associated with the claims 
folder.  These records show the veteran's ongoing treatment 
for his nonservice-connected disabilities.  Most recently, he 
was noted in February 1997, to be attempting to locate a new, 
cheaper apartment.  He was given information on adult homes, 
costs, and location.  He related that he was not interested 
in this kind of living situation.  In March 1997, it was 
noted that he attended his I.T. assignment on a regular 
basis, completing all tasks in a timely manner with little or 
no supervision.  In April 1997, he was seen allegedly to have 
had a seizure which consisted of an episode of confusion and 
disorientation.  In May 1997, he asked to cut his I.T. 
assignment to two days per week because he was feeling dizzy 
pushing veteran's around in wheelchairs.  In July 1997, he 
had cut his I.T. assignment back to two days per week and 
stated that he would go to day treatment the other three days 
per week, because five days per week of I.T. assignment was 
too much for him.  In September 1997, it was noted that he 
continued his I.T. assignment.  

The Board has reviewed the entire claims folder and has 
determined that the RO evaluation of the veteran's 
nonservice-connected disabilities is adequate.  He does not 
have a single disability rated as 100 percent.  Therefore, 
the veteran does not meet the schedular criteria of a single 
permanent disability rated 100 percent disabling and 
additional disability or disabilities independently ratable 
at 60 percent or more, necessary for a schedular housebound 
rating.  However, the veteran can also be considered 
housebound if he is substantially confined to his dwelling 
and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  

In this case, during the veteran's most recent VA aid and 
attendance/housebound examination of November 1997, the 
examiner  indicated that the veteran required daily health 
care.  However, he had no restrictions of the upper, or lower 
extremities or his spine.  Further, he was noted to leave his 
premises at least once a day unaccompanied, without 
locomotion aids and was able to walk at least one block for 
exercise.  Although he has some occasional urinary 
incontinence, seizures and memory loss, the evidence did not 
substantiate that he was substantially confined to his home.  
Although he requested that his I.T. assignment be reduced, he 
was still able to maintain this assignment two days per week 
and he indicated that he would be attending day treatment the 
other three days a week.  The veteran has some disabilities; 
however he is not confined.  In light of the foregoing, the 
veteran does not qualify for special monthly pension on 
account of being housebound.  

Moreover, as noted by the RO, the veteran has not 
specifically claimed special monthly pension based on the 
need for regular aid and attendance of another person and the 
Board agrees with the RO that he does not meet the 
requirements for such benefits.  See 38 U.S.C.A. §§ 1502, 
1521 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.351, 3.352.  
The record shows that he lives alone in an apartment, is able 
to walk, eat, bathe, shave, go to the bathroom, get dressed 
and take the bus by himself. In addition, he is not in a 
nursing home nor does he have blindness or near blindness as 
defined by the cited legal authority.

In making the above determinations, the Board has considered 
the veteran's hearing testimony.  While considered credible 
insofar as he described his history, current complaints and 
belief in the merits of his claim, he is not competent to 
testify to medical diagnosis or findings.


ORDER

Special monthly pension benefits on account of being 
housebound is denied.  





		
	K. OSBORNE
	Acting Member, Board of Veterans' Appeals



 

